Case 1:19-cv-00285-CMA-NRN Document 24 Filed 04/30/19 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-00285

  NICHOLAS DONEZ,



         Plaintiff,

  v.

  LEPRINO FOODS, INC.,



         Defendant.


                            (PROPOSED) SCHEDULING ORDER



                         1.   DATE OF CONFERENCE
             AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

         The Scheduling Conference was held on April 30, 2019 at 10:00 a.m. MST before the

  Honorable N. Reid Neureiter, in Courtroom C-205 of the Byron G. Rogers U.S. Courthouse, 1929

  Stout Street, Denver, CO 80294. Plaintiff was represented by Amy Burma, of Burma Law Offices,

  LLC, 1035 Pearl Street, Boulder, Colorado 80302, 720.464.5655. Defendant Leprino Foods

  Company, incorrectly sued as Leprino Foods, Inc., was represented by William Brittan, Campbell,

  Killin, Brittan & Ray, LLC, 270 St. Paul Street, Suite 300, Denver, Co 80206, 303.332.3400.

                           2.      STATEMENT OF JURISDICTION

         This Court has jurisdiction over the claim in Counts I pursuant to Title VII of the Civil

  Rights Act of 1964 as amended, 42 U.S.C. §2000 et seq., which creates federal question

  jurisdiction pursuant to 28 U.S.C. § 1331. Plaintiff claims that this Court has supplemental



                                            Page 1 of 9
Case 1:19-cv-00285-CMA-NRN Document 24 Filed 04/30/19 USDC Colorado Page 2 of 9




  jurisdiction over the remaining Count pursuant to 28 U.S.C. §1367 because they arise out of the

  same set of operative facts as those relevant to Counts I so as to make them part of the same case

  or controversy.

                        3.       STATEMENT OF CLAIMS AND DEFENSES

          a.        Plaintiff:

         Defendant hired Plaintiff, a Hispanic American, on November 3, 1998, as Palletizer

  Operator. During the over 17 years Plaintiff worked for Defendant, he consistently received

  excellent reviews and worked his way up to Whey Department Foreman. On February 9, 2016,

  Plaintiff was violently and viciously attacked while preforming his regular job duties. Frank

  Levar, another Leprino employee, who is Caucasian, unexpectedly, and without provocation,

  attacked Plaintiff. Plaintiff received serious injuries, including a left laryngeal fracture, thyroid

  cartilage and cricoid ring fractures as well as right temporal and left parietal scalp hematomas.

         On February 16, 2016, the police issued an arrest warrant for Mr. Levar. Mr. Levar was

  charged with second-degree assault. Mr. Levar was ultimately convicted by a jury of assault. On

  or about February 16, 2016, Mr. Donez filed for workers’ compensation benefits with Leprino as

  a result of the injuries he sustained from the assault. On February 29, 2016, Plaintiff received a

  letter from Defendant stating that Plaintiff was being terminated for violating Defendant’s “no

  tolerance for workplace violence” policy.

         During his 17 years working for Defendant, Plaintiff was never involved in any physical

  altercation. Plaintiff was not the aggressor during the February 16, 2016 assault, and the only

  action he took was to defend himself against the vicious and unprovoked attack.          Other non-

  Hispanic employees have violated Defendant’s alleged “no tolerance for workplace violence”

  policy without being terminated. For example, Mr. Levar was previously involved in an incident




                                              Page 2 of 9
Case 1:19-cv-00285-CMA-NRN Document 24 Filed 04/30/19 USDC Colorado Page 3 of 9




  involving workplace violence in which he assaulted Shane Tucker, another employee. Mr. Levar

  was not terminated after his previous assault.

         Defendant discriminated against Plaintiff when it terminated Plaintiff for allegedly

  violating its alleged workplace violence policy, something non-Hispanic employees had violated

  in the past without discipline or termination. Plaintiff was wrongfully terminated as a result of his

  race and/or because Plaintiff filed for workers’ compensation and not because he violated any

  alleged company policy. Defendant used its alleged workplace violence policy as a pre-textual

  reason for its unlawful and intentional discrimination based on Plaintiff’s race and/or as retaliation

  for filing workers’ compensation.

          b.      Defendant:

  Plaintiff, who was working as a foreman on the day of the incident, was involved in a workplace

  altercation with another employee, Frank Levar. Contrary to Plaintiff’s position that he was an

  innocent victim of an unexpected attack, the post-altercation investigation revealed the Plaintiff was

  a participant in the altercation, and assisted in the provocation of the event. Because the Plaintiff

  admitted his actions, Plaintiff was in violation of Leprino Foods’ workplace violence policy, and

  his employment was terminated as a result. Plaintiff’s termination was in no way related to

  Plaintiff’s race or national origin or his filing a workers’ compensation claim..

         Leprino Foods exercised its best business judgment in its decision to terminate Plaintiff’s

  employment, and acted in good faith at all times related thereto. The claims Plaintiff has filed with

  this Court may have been untimely filed with the appropriate Administrative Agency, and therefor

  Plaintiff’s claims may be subject to dismissal. In addition, the claims asserted in this lawsuit may

  exceed the scope or be different than those filed with the appropriate Administrative Agency, and

  Plaintiff’s related claims may be barred or limited. Plaintiff’s request for supplemental jurisdiction




                                               Page 3 of 9
Case 1:19-cv-00285-CMA-NRN Document 24 Filed 04/30/19 USDC Colorado Page 4 of 9




  should also be denied because those claims do not satisfy the requirements of 28 U.S.C. §1367.

  Defendant also reserves the right to contend that Plaintiff has failed to mitigate his damages.

                                     4.      UNDISPUTED FACTS

          The following facts are undisputed:

               a.   Nicholas Donez was employed with Leprino from November 3, 1998 through
                    February 29, 2016.

               b.   Nicholas Donez filed for workers’ compensation before February 29, 2016.


                               5.      COMPUTATION OF DAMAGES

          Plaintiff:

          Plaintiff currently anticipates he will seek the following damages:

          1.        Back Pay and Benefits of approximately $120,000;

          2.        Front Pay, the calculation of which are within the purview of the jury;

          3.        Compensatory Damages, the calculation of which are within the purview of the
                    jury;

          4.        Punitive Damages, the calculation of which are within the purview of the jury; and

          5.        Attorney fees, costs, and pre-and post-judgment interest, estimated at $75,000

          Defendant:

          Defendant seeks no damages at this time, other than reserving the right to seek its attorneys’

  fees and costs related to its defense in this litigation.


                    6.     REPORT OF PRE-CONFERENCE DISCOVERY AND
                             MEETING UNDER FED. R. CIV. P. 26(f)

           a.       Date of Rule 26(f) meeting:

                    April 30, 2019 April 9, 2019

           b.       Names of each participant and each party represented:


                                                  Page 4 of 9
Case 1:19-cv-00285-CMA-NRN Document 24 Filed 04/30/19 USDC Colorado Page 5 of 9




               Amy Burma, attorney for Plaintiff

               Bill Brittan, attorney for Defendant

         c.    Statement as to when Rule 26(a)(1) disclosures were made or will be made:

               April 16, 2019

         d.    Proposed changes, if any, in timing or requirement of disclosures under Fed. R.
               Civ. P. 26(a)(1):

               None.

         e.    Statement concerning any agreements to conduct informal discovery:

               None.

         f.    Statement concerning any other agreements or procedures to reduce discovery and
               other litigation costs, including the use of a unified exhibit numbering system:

               The parties agree to use a unified exhibit number system and to discuss other cost-

               saving measures.

         g.    Statement as to whether the parties anticipate that their claims or defenses will
               involve extensive electronically stored information, or that a substantial amount of
               disclosure or discovery will involve information or records maintained in electronic
               form:

               The parties anticipate that this matter will involve email that is electronically stored

               and agree to exchange as much information via email and/or secure portal as

               possible.

         h.    Statement summarizing the parties’ discussions regarding the possibilities for
               promptly settling or resolving the case:

               There is little chance of settlement at this time.


                                   7.      CONSENT

        All parties have not consented to the exercise of jurisdiction of a magistrate judge.



                                            Page 5 of 9
Case 1:19-cv-00285-CMA-NRN Document 24 Filed 04/30/19 USDC Colorado Page 6 of 9




                       8.        DISCOVERY LIMITATIONS

        a.     Modifications which any party proposes to the presumptive numbers of
               depositions or interrogatories contained in the Federal Rules.

               25 interrogatories per side.

               3 6 fact depositions per side, plus experts and parties.

        b.     Limitations which any party proposes on the length of depositions.

  7 hours per deponent. Depositions shall not exceed 7 hours for two deponents, all others
  limited to 4 hours, for each side, without prior agreement or absent leave of court.


        c.     Limitations which any party proposes on the number of requests for
               production and/or requests for admission.

               25 requests for production per side.

               25 requests for admission per side.

        d.     Other Planning or Discovery Orders

               None.

                            9.    CASE PLAN AND SCHEDULE

        a.     Deadline for Joinder of Parties and Amendment of Pleadings:

               April 30, 2019. June 28, 2019


        b.     Discovery Cut-off: October 29, 2019 November 15, 2019


        c.     Dispositive Motion Deadline: November 26, 2019.


        d.     Expert Witness Disclosure:

               1. The parties shall identify anticipated fields of expert testimony, if any:

                       Plaintiff:    Plaintiff reserves the right to designate an economic expert
                       and/or workplace expert.



                                              Page 6 of 9
Case 1:19-cv-00285-CMA-NRN Document 24 Filed 04/30/19 USDC Colorado Page 7 of 9




                      Defendant:   Defendant reserves the right to designate experts in areas
                      including workplace safety and to address Plaintiff’s economic damage
                      claims.


               2. Limitations which the parties propose on the use or number of expert witnesses:

                      Two experts per side

               3. The parties Plaintiff shall designate all experts and provide opposing counsel
                  and any pro se party with all information specified in Fed. R. Civ. P. 26(a)(2)
                  on or before:
  \
                      September 9, 2019

               4. The parties Defemdant shall designate all rebuttal experts and provide opposing
                  counsel and any pro se party with all information specified in Fed. R. Civ. P.
                  26(a)(2) on or before:

                      October 1, 2019

  Plaintiff’s Disclosure of rebuttal experts: October 18, 2019


        e.     Identification of Persons to Be Deposed:

               1. Nicholas Donez      (7 hours)

               2. 30(b)(6) representative of Defendant

               3. Frank Levar         (4 hours)

        f.     Deadline for Interrogatories:

               Interrogatories shall be served on or before September 24, 2019

        g.     Deadline for Requests for Production of Documents and/or Admissions:

               Requests for Production of Documents and/or Admissions shall be served on or

               before September 24, 2019.


                      10.    DATES FOR FURTHER CONFERENCES

        a.     Status conferences will be held in this case at the following dates and times:


                                            Page 7 of 9
Case 1:19-cv-00285-CMA-NRN Document 24 Filed 04/30/19 USDC Colorado Page 8 of 9




              JOINT STATUS REPORT shall be filed no later than September 1,
              2019,_______________________________________________________________.

         b.      A final pretrial conference will be held in this case on _February 19,
                 2020__________ at 10:30 o’clock ___a.__m. A Final Pretrial Order shall be
                 prepared by the parties and submitted to the court no later than seven (7) days before
                 the final pretrial conference.

                            11.      OTHER SCHEDULING MATTERS

         a.      Identify those discovery or scheduling issues, if any, on which counsel, after a
                 good faith effort, were unable to reach an agreement:

                 None.

         b.      Anticipated length of trial and whether trial is to the court or jury:

                 5 day jury trial.

         c.      Identify pretrial proceedings, if any, that the parties believe may be more
                 efficiently or economically conducted in the District Court’s facilities at 212 N.
                 Wahsatch Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S.
                 Courthouse/Federal Building, 402 Rood Avenue, Grand Junction, Colorado
                 81501-2520; or the U.S. Courthouse/Federal Building, 103 Shappard Drive,
                 Durango, Colorado 81303-3439.

                 None.

                     12.     NOTICE TO COUNSEL AND PRO SE PARTIES

         The parties filing motions for extension of time or continuances must comply with

  D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the

  moving attorney's client, all attorneys of record, and all pro se parties.

         Counsel will be expected to be familiar and to comply with the Pretrial and Trial

  Procedures or Practice Standards established by the judicial officer presiding over the trial as well

  as the Magistrate Judge that is assigned to this case of this case.

         With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

         Counsel and unrepresented parties are reminded that any change of contact information


                                               Page 8 of 9
Case 1:19-cv-00285-CMA-NRN Document 24 Filed 04/30/19 USDC Colorado Page 9 of 9




  must be reported and filed with the Court pursuant to the applicable local rule.

           13.     AMENDMENTS TO DISCOVERY AND SCHEDULING ORDER

         This Scheduling Order may be altered or amended only upon a showing of good cause.


          DATED this _30th____ day of April                 , 2019

                                                BY THE COURT:



                                                United States Magistrate Judge

  APPROVED:


  By:    s/ Amy K. Burma
  Amy K. Burma (#43261)
  Burma Law Offices, LLC
  1035 Pearl Street, Suite 325
  Boulder, CO 80302
  Ph/F: 720-464-5655
  amy@burmalawoffices.com

  ATTORNEY FOR PLAINTIFF


  By:     s/ William C. Brittan
  William C. Brittan, #17643
  Margaret R. Pflueger, #39780
  270 St. Paul Street, Suite 300
  Denver, CO 80206
  Phone: (303) 322-3400
  Fax: (303) 322-5800
  Email: bbrittan@ckbrlaw.com
  mpflueger@ckbrlaw.com
  ATTORNEY FOR DEFENDANT




                                              Page 9 of 9
